—In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of *587Claims (Marin, J.), dated February 13, 2001, which denied his motion, inter alia, for leave to renew his prior application for leave to file a late claim, which was denied by an order of the same court dated September 26, 2000.
Ordered that the appeal is dismissed, with costs.
As a general rule, we do not consider any issue raised on a subsequent appeal that was raised, or could have been raised, in an earlier appeal which was dismissed for lack of prosecution, although we have inherent jurisdiction to do so (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350). Here, the claimant appealed from a prior order of the Court of Claims dated September 26, 2000, which denied his application for leave to file a late claim. That appeal (App Div Docket No. 2000-10690) was dismissed by decision and order on motion of this Court, dated August 2, 2001, for failure to prosecute. The dismissal for lack of prosecution bars the instant appeal which raises issues which could have been raised on the prior appeal (see, Rubeo v National Grange Mut. Ins. Co., supra; Bray v Cox, supra). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.